DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-2 are currently under examination. Claim 1 is amended.
Previous Grounds of Rejection
In the light of the amendments, the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of co-pending application 17/034,594 (now US 11, 370, 806 B2) is withdrawn.
In the light of the amendments, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, with respect to claims 1-2 is withdrawn.
In the light of the amendments, the rejection under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, the rejection under 35 U.S.C. 103 as obvious over Liu et al. (US 2016/0244538 A1) with respect to claims 1-2 is withdrawn.
New grounds of rejections are set forth below.
New Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The definition of R group recited in claim (II) are missing. For purpose of the examination, it is interpreted R represent as hydrogen. 
An appropriated correction is required.  
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112 (b) for the reasons set forth above.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as anticipated Liu et al. (US 2016/0244538 A1).
Regarding claim 1, Liu et al. teach a method of making a catalyst for olefin polymerization comprising reacting anhydrous magnesium chloride with an alcohol iso-octanol to form completely dissolved solution, followed by the addition of TiCl4 to form a reaction mixture ([0103]), it preceded addition of an internal donor diester including diethyl malonate having the structure as shown below ([0116]):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As we see above, the diester compound corresponds to the instant claimed diether compound of formula (II), wherein R1=R3=ethyl, R=H.
Regarding claim 2, the iso-octanol taught by Liu et al. is a primary alcohol having 8 carbon atoms having the structure as shown below ([0145]):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments with respect to claims 1-2 filed on 06/17/2022 have been considered but are moot in view of the new grounds of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738